      Case 2:17-cv-00651-AKK-WC Document 15-1 Filed 05/24/19 Page 1 of 1




               Case.2:15-tr-00269-RAJ Dodurnent 47 Filed 01/07/16 Page 1 of 17



 1                                                                           Honorable Richard A.Jones
2                                                                   i-'res-eined to the Court by the foreman tit the
                                                                    Grand Jury in -open Court, in the pretOnce of
3                                                                         Grand Jury apci FILVD in the U.S.
                                                                    DISTR.! COLAT at Seattle, Washingion.
 4
 5
                                                                   Ajg            ti4&
                                                                                  VILLIAM
                                                                                                 -700L,MIL
                                                                                                        Cleft
 6                                                                                                         Deputy

 7-                         UNITED STATES DISTRICT COURT FOR T
 8.                           WESTERN DISTRICT OF WASHINGTO
                                        AT SEATTLE
 9
      UNITED STATES OF AMEIUCA,                                    NO. CR15-269RAJ
10
11                             Plaintiff;
                                                                   FIRST SUPERSEDING INDICTMENT
12                        v.
      ROLAND JESSE DAZA-CORTEZ,
13
      OSWALDO MENDOZA-GARCIA,
14
15
          a/k/a Jose Delfino Leon-Urbino, and
      RAFAEL VALADEZ-VAZQUEZ,                                              EX Vtli*"
                                                                                 r   1 11
16                             Defendants.
17
18 The Grand Jury charges that:
19                                                       Count 1
20                          (ConsPiracy ft) Distribute Controlled Substances)
21            Beginning at a time-unknown, but within tbe past five years, and continuinz until
22 on or about August,2015, in Snohomish County, within the Western District of
23 Washington, and elsewhere,ROLAND JESSE DAZA-CORTEZ,OSWALDO
24 MENDOZA-GARCIA,a/k/a Jose Delfino LeOn-Urbina, and.RAFAEL VALADEZ-
?5 VAZQUEZ,and others blown and unknown,did knowingly and-intentionally conspire to
26 distribute substances controlled under Title 21, United States Code, Section 812,
27 including metharnphetamine and.heroin, Contrary to the provisions ofTitle 21,
28 United States Code, Sections 841(a)(I).
      First Stsperseding htdictniein .                                                    UNITEp STATES ATIDNEY
      UnilkdStates R. Dcaa-Cortez, et al.; CR15-269RAJ                                   70057gwARTS:TizET,Suni$71.0
                                                          -I
                                                                                           SEATTLE,WASItLYGVN-98101
                                                                                                 (206)553-7.9.70



                                                                   ')(f`M::)1D-TC r1C         DEorlDn
